Case 5:20-cv-01747-MCS-SHK Document 18 Filed 10/23/20 Pagelof2 Page ID #:80

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

CASE NUMBER:
James Rutherford
y Plaintiff{s) 5:20-cv-01747 MCS (SHKx)
ADA DISABILITY ACCESS LITIGATION:
BLBT Enterprises, LLC, et al. APPLICATION FOR STAY
Defendant(s) AND EARLY MEDIATION
1. Party (name): BLBT Enterprises, LLC requests a stay of proceedings and early

 

mediation through the Court's ADR Program

2. The complaint in this case asserts a claim under Title III of the Americans with Disabilities Act (“ADA”),
42 U.S.C. §§ 12181-12189.

3. The party filing this Application for Stay and Early Mediation requests that the Court:
a. Stay these proceedings;
b. Schedule an early mediation through the Court’s ADR Program;

c. Order Plaintiff to file with the Court and serve on Defendant(s) within fourteen (14) days of the date
of the Order granting Application for Stay and Early Mediation a statement that includes the
following:

1) Anitemized list of specific conditions on the subject premises that are the basis of the claimed
violations of the ADA; and

2) Anitemized list of damages and, for each item, the amount sought.

d. Order Defendant to file with the Court and serve on Plaintiff(s) at least ten (10) days before the date
set for the early mediation any evidence Defendant intends to rely upon to support a claim that the
alleged violations have been remedied or that no violation exists.

Date: October 23, 2020

Jasmin K. Gill /s/ Jasmin K. Gill
Type or Print Name Signature of Attorney (or Party without Attorney)

Opposition to this Application for Stay and Early Mediation
must be filed no later than seven (7) days from the date of service of this
Application for Stay and Early Mediation.

 

ADR-21 (09/16) ADA DISABILITY ACCESS LITIGATION: APPLICATION FOR STAY AND EARLY MEDIATION Page 1 of 1
ae:

Case 5:20-cv-01747-MCS-SHK Document 18 Filed 10/23/20 Page 2of2 Page ID #:81

 

James Rutherford.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NUMBER:
5:20-cv-01747 MCS (SHKx)

ADA DISABILITY ACCESS LITIGATION:
[PROPOSED] ORDER GRANTING

Plaintiff(s)

BLBT Eni i
ceeeues Cie eral, APPLICATION FOR STAY

Defendant(s) AND EARLY MEDIATION

 

 

The Court has considered the recently filed Application for Stay and Early Mediation, and hereby ORDERS:

1,

This action is STAYED as to Defendant BLBT Enterprises, LLC
for a period of ninety (90) days from the date of the filing of this Order, unless otherwise ordered by the
Court.

This case is referred to:

ADR PROCEDURE NO. I: Magistrate Judge assigned to the case for such settlement proceedings
as the judge may conduct or direct.

[.] ADR PROCEDURE NO. 2: This case is referred to the ADR Program. Within twenty-one (21)
days, plaintiff shall obtain the consent of a Mediator listed on the Court’s Mediation Panel who will
conduct the mediation, and file form ADR-2, Stipulation Regarding Selection of Mediator. If the
parties have not selected and obtained the consent of a Panel Mediator within twenty-one (21) days,
the ADR Program (213-894-2993) will assign one. Forms and a list of the Panel Mediators are
available on the Court's website, www.cacd.uscourts.gov. Absent extraordinary circumstances,
parties cannot request a continuance within three (3) business days of a scheduled mediation.

The ADR proceeding is to be completed no later than:

 

Within fourteen (14) days of the date of this Order, Plaintiff shall file with the Court and serve on
Defendant(s) a statement (“Plaintiff's Case Statement”) that includes the following:

a. An itemized list of specific conditions on the subject premises that are the basis of the claimed
violations of the ADA; and
b. An itemized list of damages and, for each item, the amount sought.

If Defendant claims to have remedied any or all of the violation(s) identified by Plaintiff, or asserts that no
violation exists, that Defendant shall file with the Court and serve on Plaintiff evidence showing the
correction or absence of violation(s) at least ten (10) days before the date set for the early mediation.

The parties shall file with the Court a Joint Status Report no later than seven (7) days after the ADR
proceeding is completed advising the Court of the status of the alleged ADA violations and their
mediation efforts.

Date:

 

 

United States District Judge

cc: ADR Program Director

 

ADR-22 (11/16) ADA DISABILITY ACCESS LITIGATION: ORDER Page 1 of 1
